Citation Nr: 1523330	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine strain.

2.  Entitlement to an initial rating in excess of 10 percent for right knee medial meniscus degeneration with joint effusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2015 to determine the extent of impairment due to his service-connected cervical spine and right knee disabilities.  However, the examiner did not include range of motion findings after repetitive motion for the cervical spine or right knee.  Accordingly, a remand is necessary for an additional VA examination.  

The Board also notes that a neurological consult was recommended after an October 2014 MRI revealed cervical spine spondylosis.  See page 3 of CAPRI records.  Therefore, records since October 2014 should be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  As recent correspondence to the Veteran has been returned as undeliverable, attempt to verify his current mailing address.  See AMC Letter dated February 15, 2015 mailed to the Veteran.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since November 2014 to include any neurological consult following the October 2014 MRI.

3.  After the above records have been obtained, schedule the Veteran for a VA examination to assess the current severity of  his cervical spine disorder.  Appropriate DBQs should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

4.  Schedule the Veteran for a VA examination to assess the current severity of  his right knee disorder.  Appropriate DBQs should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

5.  Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

